DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed 19 Aug. 2022 has been approved.

Allowable Subject Matter
Claims 1-2 are allowable.
Regarding claim 1, the closest prior art is Hippocrates et al. EP 1 698 847 A1. Hippocrates does not teach said plurality of upper adiabatic pads having upper adiabatic pad shipping positions laterally adjacent respective ones of said plurality of lower adiabatic pads and upper adiabatic pad operational positions above respective ones of said plurality of lower adiabatic pads. The modification would not have been obvious because the upper pads of Hippocrates are bound to the lower pads. No prior art, alone or in combination, teaches all the limitations of claim 1.
Claim 2 depends upon claim 1. 

Response to Arguments
The following is a response to Applicant’s arguments filed 19 Aug. 2022:

Applicant argues that the double patenting rejection is overcome with the terminal disclaimer.
Examiner agrees and the rejection is withdrawn.

Applicant argues that claims 1-2 are allowable.
Examiner agrees and claims 1-2 are allowed herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776